Citation Nr: 1523835	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to reimbursement for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for fees paid for the International Sports Science Association (ISSA) personal trainer certification test that was taken in May 2011.

2.  Entitlement to reimbursement for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for fees paid for an electrician test preparation course that was taken in September 2012 and Texas journeyman electrician tests that were taken in November 2012 and March 2013.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to May 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from administrative decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in April 2013.  In these decisions, the RO denied reimbursement for the cost of an electrician test preparation course that was taken in September 2012; Texas journeyman electrician certification tests that were taken in November 2012 and March 2013; and an ISSA personal trainer certification test that was administered in May 2011.

The issues of the Veteran's entitlement to an increased rating for posttraumatic stress disorder and service connection for sleep apnea were raised in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of the Veteran's entitlement to reimbursement for payment of educational assistance benefits for fees paid for an electrician test preparation course and Texas journeyman electrician certification tests is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran filed an application for reimbursement of the test fee for the ISSA personal trainer certification test in April 2013, more than one year after the date of that test.


CONCLUSION OF LAW

The criteria are not met for entitlement to reimbursement for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for fees paid for the ISSA personal trainer certification test that was taken in May 2011.  38 C.F.R. § 21.7131(a)(2) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  Here, the essential facts are not in dispute and resolution of this appeal rests on the interpretation and application of the relevant law.  As the appeal turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence).

For licensing or certification tests, VA will award educational assistance for the cost of a licensing or certification test only when the veteran or servicemember takes such test (i) while the test is approved under 38 U.S.C. chapter 36; (ii) while the veteran or servicemember is eligible for educational assistance under this subpart; and (iii) no more than one year before the date VA receives a claim for reimbursement of the cost of the test.  38 C.F.R. § 21.7131(a)(2) (2014).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA, for purposes of determining the commencing date of an award of that educational assistance.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, or within such other period of time as provided by § 21.1033, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the informal claim.  38 C.F.R. § 21.1029(b)(1).  If a formal claim is filed other than as described in paragraph (b)(1) of this section, the date of claim, subject to the provisions of paragraph (b)(3) of this section, is the date VA received the formal claim.  38 C.F.R. § 21.1029(b)(2).  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided in paragraph (b)(1) or (b)(2) of this section, as appropriate.  38 C.F.R. § 21.1029(b)(3).

Here, the Veteran took a sports medicine certification test, the ISSA personal trainer test, in May 2011.  In April 2013, the Veteran submitted an application for reimbursement of his test fees via VA Form 22-0803.  The Board finds therefore that the test was taken more than one year prior to the date of the Veteran's claim for reimbursement.  In addition, the evidence fails to show that the Veteran submitted an informal claim for reimbursement for this test prior to April 2013.  Thus, the Board finds that the Veteran is not entitled to reimbursement.  38 C.F.R. § 21.7131(a)(2).

Although the Board sympathizes with the Veteran, it is bound by the law and cannot grant benefits based on equity.  The Board has no authority to interpret the statute in a way that violates the clear intent, or to grant claims on an equitable basis, and must follow the applicable provisions of law.  See 38 U.S.C.A. §§ 503, 7104 (West 2014).  


ORDER

Entitlement to reimbursement for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for fees paid for the International Sports Science Association personal trainer certification test that was taken in May 2011 is denied.


REMAND

The issue of the Veteran's entitlement to reimbursement for payment of educational assistance benefits for fees paid for an electrician test preparation course that was taken in September 2012 and Texas journeyman electrician certification tests that were taken in November 2012 and March 2013 must be remanded for additional development.

Generally, except for approval of the licensing and certification tests and the organizations or entities offering these tests that, as provided in § 21.4250(c)(2), are VA's responsibility, the Secretary of Veterans Affairs delegates to each State approving agency the authority, within the respective State approving agency's jurisdiction provided in § 21.4250(a), to approve licensing and certification tests and to approve the organizations or entities offering licensing and certification tests.  38 C.F.R. § 21.4268(a)(1) (2014).

If an educational institution offers a resident course in a State, only the State approving agency for the State where the course is being offered may approve the course for VA training.  38 C.F.R. § 21.4250(a)(1).  In addition, if an organization or entity offers a licensing or certification test and applies for approval of that test, only the State approving agency for the State where the organization or entity has its headquarters may approve the test and the organization or entity offering the test for VA payment.  38 C.F.R. § 21.4250(a)(6)(i).  If the organization or entity offering a licensing or certification test does not apply for approval, and a State or political subdivision of a State requires that an individual take the test in order to obtain a license, the State approving agency for the State where the license will be valid may approve the test for VA payment.  38 C.F.R. § 21.4250(a)(6)(ii).

The Veteran's request for reimbursement was denied in April 2013 on the ground that the electrician test preparation course and Texas journeyman electrician test are not license or certification tests that are approved by VA for reimbursement.  In his April 2013 notice of disagreement, the Veteran indicated that he is required by the Texas Department of Licensing and Regulation (TDLR), which he identified as the primary licensing agency in the State of Texas, to take the Texas journeyman electrician test.  Additionally, he reported that TDLR uses a company identified as PSI to administer the tests.

The record does not document the steps that were taken or resources utilized by VA to determine that the Veteran's journeyman electrician test and test preparation course are not license or certification tests that are approved by VA.  This information is needed to assess whether the State approving agency has specifically approved for VA training the electrician test preparation course that the Veteran took in September 2012 or the Texas journeyman electrician test that was taken in November 2012 and March 2013.  Thus, the Board finds that a remand is necessary to obtain this information.

In addition, while on remand, the Board finds that VA must make reasonable efforts to obtain evidence regarding whether the State approving agency requires the journeyman electrician test, as administered by PSI, in order to obtain a license.  See 38 C.F.R. § 21.4250(a)(6)(ii).

Accordingly, the case is REMANDED for the following action:

1.  Obtain information regarding whether the electrician test preparation course that the Veteran took in September 2012 was approved by the State approving agency at that time.  In addition, obtain information regarding whether the Texas journeyman electrician test, as administered by PSI, was approved for VA training when the Veteran took the tests in November 2012 and March 2013.  If the Texas journeyman electrician test was not approved by the State approving agency at that time, take reasonable steps to confirm whether an individual must take the Texas journeyman electrician test in order to obtain licensing or certification as an electrician in the State of Texas.  

Document all efforts to obtain this information, to include any negative replies, in a memorandum.  The memorandum should note the appropriate places to get licensing and certification information.

All information obtained should be associated with the claims file.

2.  After ensuring that the requested development is completed, readjudicate the appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


